DETAILED ACTION
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-17 are objected to because of the following informalities:  
Regarding claims 1 and 2, line 1: a "," should be inserted after "device".
Regarding claims 7 and 12, line 1: a ":" should be inserted after "comprising”.
Appropriate correction is required.
Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The subject matter of “a current flowing between the source electrode and the drain electrode flows, under the gate electrode, only through the channel layer", as recited in claims 16 and 17, is considered new matter as the specification does not properly described in the application as filed. The specification discloses that the barrier layer (9) is an insulating layer comprising silicon oxide (para. [0035]-[0037] and [0054]).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 1, line 12, claim 2, line 14 and claim 10, the limitation of “a band gap renders the claim indefinite because the antecedent basis is unclear as to whether “a band gap” refers to a new a band gap or “a band gap” as recited in claim 1, lines 6-7.  Applicant’s specification [0072] describes “first barrier layer 4 which is disposed on 
and in contact with a selected part of an upper surface of channel layer 3 and 
which is a nitride semiconductor having a band gap larger than a band gap of 
channel layer 3”, Additionally [0111] describes “the band gap of first barrier layer 4 and the band gap of second barrier layer 6 are set independently”.  Therefore, it is suggested Applicant change the limitation in claim 1, lines 6-7 and claim 2, lines 6-7 to having a first band gap larger than a second band gap of the channel layer, change the limitation of claim 1, line 12 and claim 2, lines 14 to a third band gap larger than the second band gap of the channel layer, and change the limitation of claim 1, lines 12-13 and claim 2, lines 14-15 to the third band gap set independently. It is suggested that similar changes are made to the claim language for claim 6, line 2 and claim 10, line 2. For examination purposes, the limitation will be interpreted and examined as “having a first band gap larger than a second band gap of the channel layer”, ‘a third band gap larger than the second band gap of the channel layer” and “the third band gap set independently “in claims 1 and 2. Correction is required. Claims 3-17 are also rejected as being dependent on claims 1 and 2 respectively.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6-10, 14 and 16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Haeberlen et al. (US 2011/0210377 A1) in view of Sheppard (US 2009/0237160 A1).
Regarding claim 1, Haeberlen et al. discloses (in figure 1, and related text) a semiconductor device comprising:
a substrate (1) (para. [0051]);
a channel layer (3) which is constituted of a single layer of a nitride semiconductor disposed over the substrate (para. [0051]);
a first barrier layer (41) which is a nitride semiconductor disposed on and in contact with a selected part of an upper surface of the channel layer (3) having a band gap larger than a band gap of the channel layer (para. [0051-0052]);
a gate layer (5) which is a nitride semiconductor disposed on and in contact with the first barrier layer (41) (para. [0053])
a second barrier layer (42) which is a nitride semiconductor disposed in contact with the first barrier layer (41) in an area where the gate layer (5) is not disposed above the channel layer (3), and having a band gap larger than the band gap of the channel layer (3) and having a thickness or a band gap independently set with respect to the first barrier layer (41) (para. [0052 and 0056]);
a gate electrode (10) which is disposed on the gate layer (5) (para. [0059]); 
a source electrode (11) and a drain electrode (12) which are spaced apart from the gate (276) and disposed on the second barrier layer (42) (para. [0059]),

Haeberlen et al. does not disclose a cross sectional shape along a source-to-drain direction of the gate layer is a forward tapered shape having a top smaller than a bottom.
Sheppard discloses a cross sectional shape along a source-to-drain direction of the gate layer (46) is a forward tapered shape having a top smaller than a bottom (para. [0025-0026]; Fig. 3).
The inventions of Haeberlen et al. and Sheppard are analogous as both are directed towards forming a semiconductor device multiple barrier layers formed therein and one of ordinary skill in the art would have had a reasonable expectation of success to modify Haeberlen et al. with the specified feature(s) of Sheppard because they are from the same field of endeavor.
It would have been obvious for one of ordinary skill in the prior to the effective filing date to change the shape of the gate layer such that the cross sectional shape along a source-to-drain direction of the gate layer is a forward tapered shape having a top smaller than a bottom as is disclosed by Sheppard in Haeberlen et al.'s device, with at least the motivation forming a HEMT device wherein the shape of the gate layer can be designed to shape the peak electric field with minimum impact on increased gate capacitance (Sheppard; para. [0026]). Additionally, such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 6, the combined device discloses the claimed invention except for a thickness of the second barrier layer (42) is larger than a thickness of the first barrier layer (41) (Haeberlen et al.: para. [0052]). 
Regarding claim 7, the combined device discloses a cap layer (p-doped capping layer as disclosed in Haeberlen et al.:, para. [0038], lines 8-9; [0055], lines 3-5) which is a nitride semiconductor disposed 
Regarding claim 8, the combined device discloses the second barrier layer (42) covers at least a part of a side surface of the gate layer (5) (Haeberlen et al.: Fig. 1).
Regarding claim 9, the combined device discloses an upper surface of the second barrier layer (42) is located higher than an upper surface of the first barrier layer (41) (Haeberlen et al.: Fig. 1).
Regarding claim 10, the combined device discloses a band gap of the second barrier layer (42) is larger than a band gap of the first barrier layer (41) (Haeberlen et al.: para. [0052]).
Regarding claim 14, the combined device discloses a channel layer (3) formed by one epitaxial growth process (Haeberlen et al.: para. [0051]).
Regarding claim 16, the combined device discloses a current flowing between the source electrode (11) and the drain electrode (12) flows, under the gate electrode (10), only through the channel layer (3) (Haeberlen et al.: para. [0051]).
Regarding the limitations “a current flowing between the source electrode and the drain electrode flows, under the gate electrode, only through the channel layer” these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett -Packard Co . v. Bausch & Lomb Inc ., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Claims 11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Haeberlen et al. (US 2011/0210377 A1) in view of Sheppard (US 2009/0237160 A1) and Fujimoto et al. (U.S. 2015/0034903 A1).
Regarding claim 11, Haeberlen et al. as modified by Sheppard does not explicitly disclose the second barrier layer contains an n-type impurity. In para [0003], Haeberlen et al. discloses that to form normally-off-devices, i.e. enhancement devices, barrier layer can be doped in order raise the conductivity band of the barrier layer such that the threshold voltage of the device is shifted to positive values.
Fujimoto et al. discloses disclose the second barrier layer (50) contains an n-type impurity (para. [0034]; Fig. 1).
The inventions of Haeberlen et al., Sheppard and Fujimoto et al. are analogous as all the inventions forming a semiconductor device multiple barrier layers formed therein and one of ordinary skill in the art would have had a reasonable expectation of success to modify Haeberlen et al. with the specified feature(s) of Fujimoto et al. because they are from the same field of endeavor.
It would have been obvious for one of ordinary skill in the prior to the effective filing date to modify the device by modifying the second barrier layer contains an n-type impurity as disclosed by Fujimoto et al. as it with at least the motivation forming HEMT device wherein the barrier layer can be doped in order to lower the resistance resulting in forming a semiconductor device that is low ON resistance and has a high breakdown voltage (Fujimoto et al.: para [0034]).
2.	Claims 5 and 12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Haeberlen et al. (US 2011/0210377 A1) in view of Sheppard (US 2009/0237160 A1) and Ando et al. (U.S. Pub. Application 2013/0292690 A1).
Haeberlen et al. and Sheppard disclosed substantially the entire claimed invention, as applied to claim 1 above, except the gate layer contains a p-type impurity, and a lower surface of the second 
Ando et al. discloses wherein a gate layer (GE) contains a p-type impurity, and a lower surface of the second barrier layer (ES2) is located lower than a lower surface of the first barrier layer (CAP1), wherein a spacer layer (SP2) which is a nitride semiconductor having a band gap larger than the band gap of the second barrier layer (ES2), between the second barrier layer (ES2) and the channel layer (BF and CH1) and the channel layer (BF and CH1) includes a lower layer of a first channel layer (BF) and an upper layer of a second channel layer (CH1), a band gap of the second channel layer (BF) is different from a band gap of the first channel layer (BF) (Ando et al.; para. [0071, 0128- 0134]; Fig.18).
The inventions of Haeberlen et al., Sheppard and Ando et al. are analogous as all are directed towards forming a semiconductor device multiple barrier layers formed therein and one of ordinary skill in the art would have had a reasonable expectation of success to modify Haeberlen et al. with the specified feature(s) of Ando et al. because they are from the same field of endeavor.
It would have been obvious for one of ordinary skill in the prior to the effective filing date to modify the device by adding a spacer layer and a second channel layer such that the gate layer contains a p-type impurity, and a lower surface of the second barrier layer is located lower than a lower surface of the first barrier layer, a spacer layer which is a nitride semiconductor having a band gap larger than the band gap of the second barrier layer, between the second barrier layer and the channel layer as disclosed by Ando et al. as it with at least the motivation forming HEMT device wherein the doping of that barrier layers, the formation of the spacer layer, and multi layered channel layer results in helping reduce gate leakage current, on-resistance and the overall performance of the device (Ando para. [0112]).
Claims 2-4, 15 and 17, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Haeberlen et al. (US 2011/0210377 A1) in view of Ando et al. (U.S. Pub. Application 2013/0292690 A1).
Regarding claims 2 and 3, Haeberlen et al. discloses (in figure 4, and related text) a semiconductor device comprising:
a substrate (1) (para. [0051]);
a channel layer (3) which is constituted of a single layer of a nitride semiconductor disposed over the substrate (110) (para. [0051]);
a first barrier layer (41) which is a nitride semiconductor disposed on and in contact with a selected part of an upper surface of the channel layer (3) and having a band gap larger than a band gap of the channel layer (3) (para. [0051]);
a gate layer (5) which is a nitride semiconductor disposed on and in contact with the first barrier layer (41), and containing a p-type impurity (para. [0051]);
a diffusion layer (242) which is disposed in the first barrier layer (41) and containing the p-type impurity (para. [0059]);
a second barrier layer (42) which is a nitride semiconductor disposed in contact with the first barrier layer (41) in an area where the gate layer (5) is not disposed above the channel layer (3), and having a band gap larger than the band gap of the channel layer (3) and having a thickness or a band gap independently set with respect to the first barrier layer (41) (para. [0052 and 0059]);
a gate electrode (10) which is disposed on the gate layer (5) (para. [0059]); and
a source electrode (11) and a drain electrode (12) which are spaced apart from the gate layer (5) and disposed on the second barrier layer (42) (para. [0059]), wherein:
the channel layer (3) is continuous from a portion below the source electrode (11) to a portion below the drain electrode (12) (para. [0051]).
-3, and a concentration of the p-type impurity contained in the second barrier layer is less than 1E18 cm-3 as recited in claim 2; and a concentration of the p-type impurity contained in the channel layer is less than 1E18 cm-3 as recited in claim 3.
Ando et al. discloses a concentration of the p-type impurity contained in the first barrier layer (CAP1) is more than or equal to 1E18 cm-3 (see para. [0137], line 8).
The inventions of Haeberlen et al., and Ando et al. are analogous as both are directed towards forming a semiconductor device multiple barrier layers formed therein and one of ordinary skill in the art would have had a reasonable expectation of success to modify Haeberlen et al. with the specified feature(s) of Ando et al. because they are from the same field of endeavor.
It would have been obvious for one of ordinary skill in the prior to the effective filing date to modify the device by changing the dopant concentrations of the first and second barrier layers and the channel layer such that a concentration of the p-type impurity contained in the first barrier layer is more than or equal to 1E18 cm-3, the gate layer contains a p-type impurity, and a lower surface of the second barrier layer is located lower than a lower surface of the first barrier layer as disclosed by Ando et al. with at least the motivation that Ando suggests a concentration of the p-type impurity contained in the first barrier layer is more than or equal to 1E18 cm-3is well known, and forming a HEMT device wherein doping the barrier layers and the channel layer results in helping reduce gate leakage current, on-resistance and the overall performance of the device (Ando para. [0112]).
Haeberlen et al., and Ando et al. does not explicitly disclose a concentration of the p-type impurity contained in the second barrier (ES1) layer is less than 1E18 cm-3 , and a concentration of the p-type impurity contained in the channel layer (BF and CH1) is less than 1E18 cm-3. 
-3 and the concentration of the p-type impurity contained in the channel layer is less than 1E18 cm-3 with at least the motivation of optimizing the doping concentrations of the barrier layer and channel and thus effectively reducing the on-resistance sufficiently with the normally-off operation of the high electron mobility transistor device (Ando et al.; para. [0135]).
Additionally, differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).
Regarding claim 4, the combined device discloses the gate layer (5) is disposed on and in contact with a selected part of an upper surface of the first barrier layer (41), the first barrier layer (41) is disposed only in a continuous area from a region below the gate layer (5) to a region below the source electrode (11), and the second barrier layer (42) in the area is disposed on the first barrier layer (41) (Haeberlen et al.: para. [0051-0052]).
Regarding claim 15, the combined device discloses a channel layer (3) formed by one epitaxial growth process (Haeberlen et al.: para. [0051]).

Regarding the limitations “a current flowing between the source electrode and the drain electrode flows, under the gate electrode, only through the channel layer” these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett -Packard Co . v. Bausch & Lomb Inc ., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNON P WEBB whose telephone number is (571)270-3332.  The examiner can normally be reached on 10:00 am - 6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.P.W/Examiner, Art Unit 2811   
/LYNNE A GURLEY/Supervisory Patent Examiner, Art Unit 2811